Exhibit 99.1 1 2012 Citi One-on-One MLP/Midstream Infrastructure Conference August 22-23, 2012 NASDAQ: CPNO 2 Disclaimer Forward-Looking Statements This presentation includes “forward-looking statements,” as defined in the federal securities laws. Statements that address activities or events that Copano believes will or may occur in the future are forward-looking statements. These statements include, but are not limited to, statements about future producer activity and Copano’s total distributable cash flow and distribution coverage. These statements are based on management’s experience and perception of historical trends, current conditions, expected future developments and other factors management believes are reasonable. Important factors that could cause actual results to differ materially from those in the forward-looking statements include the following risks and uncertainties, many of which are beyond Copano’s control: the volatility of prices and market demand for natural gas and natural gas liquids; Copano’s ability to continue to obtain new sources of natural gas supply; the impact on volumes and resulting cash flow of technological, economic and other uncertainties inherent in estimating future production; producers’ ability to drill and successfully complete and attach new natural gas supplies; the NGL content of new gas supplies; Copano’s ability to access or construct new processing, fractionation and transportation capacity; the availability of downstream transportation and other facilities for natural gas and NGLs; mechanical failures and other operational risks affecting the performance of Copano’s processing plants and other facilities, higher construction costs or project delays due to inflation, limited availability of required resources, or the effects of environmental, legal or other uncertainties; general economic conditions; the effects of government regulations and policies; and other financial, operational and legal risks and uncertainties detailed from time to time in Copano’s quarterly and annual reports filed with the Securities and Exchange Commission. Copano undertakes no obligation to update any forward-looking statements, whether as a result of new information or future events. 3 Eagle Ford Shale to Drive Long-Term Value Eagle Ford Shale play considered one of the best in North America •Size, quality and proximity to markets Copano created and investing $1 billion in organic projects •Pipelines, processing, NGL and condensate handling •Capital invested at 5x multiple Executed producer contracts totaling up to 1,000,000 MMBtu/d of committed volumes •Weighted average term of approximately 10 years •Copano’s total Eagle Ford volumes (including Eagle Ford Gathering JV volumes) averaged approximately 490,000 MMBtu/d in 2Q 2012 Increasing contribution from fee-based cash flows •Vast majority of our Eagle Ford shale contracts include fixed fees for gathering, processing, transportation and fractionation services, and producer volume commitments with deficiency payments Established footprint and relationships create opportunities for follow-on organic projects and acquisitions 4 2013 Guidance Reflects Initial Impact of Eagle Ford Projects Note: Please refer to 2Q 2012 earnings press release (issued August 8, 2012) for additional key assumptions underlying 2013 guidance. 6 DK Pipeline Southwest Extension Further extend DK pipeline by adding approximately 65 miles of 24” pipeline southwest into McMullen County •Provides access to significant new Eagle Ford Shale volumes •Ties additional existing Copano gathering systems directly to Houston Central complex •Supported by long-term producer volume commitment Expect to begin service 2Q 2013 Estimated capital investment of approximately $120 million 7 Double Eagle Condensate Pipeline Joint Venture 50/50 JV with Magellan Midstream •Utilizes Copano’s existing 14” Goebel pipeline and dual-line rights of way •100,000 Bbls/d of nominal capacity •Ties into existing and expanded Magellan storage and loading docks at the Port of Corpus Christi •Interconnected to local petrochemical plants and refineries via Magellan terminal •Pipeline from Three Rivers to Corpus Christi expected to begin service by end of 2012; remaining assets 2Q 2013 Executed long-term, fee-based contracts with Talisman and Statoil Estimated capital investment of approximately $100 million (includes Copano’s net JV costs and costs to convert Goebel pipeline) 8 Houston Central Complex Expansion Projects New 400 MMcf/d cryogenic expansion expected in service 1Q 2013 •Average NGL recoveries will improve when the new cryogenic expansion comes online •When Formosa’s new fractionator becomes operational in 2Q 2013, recoveries will further improve •Estimated capital investment of $165 million -Acceleration of some capital expenditures into 4Q 2012 to expedite in- service date 9 Houston Central Complex Expansion Projects Second 400 MMcf/d cryogenic expansion further enhances NGL recoveries when placed in service in mid-2014 •Supported by long-term producer contract and higher recovery rates •Expected capital investment of $190 million at a 5x multiple Following second cryogenic expansion, Copano will have 1 Bcf/d of highly efficient processing capacity backed by long-term producer commitments •Key driver to creating long-term unitholder value from Eagle Ford Shale play 10 Summary of Eagle Ford Shale Infrastructure Announced total capital investment of over $950 million In excess of 1 Bcf/d of pipeline and processing capacity Greater than 100,000 Bbls/d of fractionation capacity 11 Mississippi Lime Play Focused on the eastern side of the play (east of the Nemaha ridge) •Volumestend to have higher NGL and nitrogen content compared to the western side of the play Approaching roughly 50,000 acres in dedications from multiple producers Commenced construction of pipeline connecting Copano’s Osage and Stroud systems •Allows for rich Mississippi Lime gas to be delivered to the Paden processing plant, which has nitrogen rejection capabilities •Expect to begin service 1Q 2013 12 Organic Projects - Texas & Oklahoma Business Segment Updates Finance & Commodity Risk Management Agenda Organic Projects Texas & Oklahoma Business Segment Updates Finance & Commodity Risk Management 13 Recent Developments Saint Jo system - north Barnett Shale Combo •Plant fully committed under long-term, fee-based contracts •Plant running at or above nameplate capacity •Southeast extension of Saint Jo gathering system -Gathered volumes are incremental to current processed volumes -Expect initial service beginning 3Q 2012 -Capital investment of $12.5 million (includes pipe and compression) 14 Texas Outlook Eagle Ford Shale •Approximately 250 rigs currently running in the Eagle Ford Shale •Continue to expect volume increases on both wholly owned and joint venture assets for the balance of 2012 and beyond North Barnett Shale Combo •Copano’s largest producer continues an active drilling program in the area Expect segment gross margin in 3Q 2012 to be slightly lower compared to 2Q 2012 due to lower NGL price environment and lower volumes processed at the Lake Charles plant, offset by growth in Eagle Ford Shale volumes 15 Oklahoma Outlook Rich gas (primarily Hunton dewatering and Mississippi Lime) •Drilling activity steady in 3Q 2012 compared to 2Q 2012 •2 rigs running in the Hunton, 8 rigs in the Mississippi Lime and7 rigs in other rich gas areas •In the Mississippi Lime, volume growth expected as drilling activity increases Lean gas (primarily Woodford Shale) •Volumes expected to be slightly down in 3Q 2012 compared to 2Q 2012 due to natural well decline •No active rigs Expect segment gross margin to be slightly lower in 3Q 2012 compared to 2Q 2012 due to lower commodity prices during the third quarter, offset by volume growth in the Mississippi Lime 16 Rocky Mountains Outlook Drilling and dewatering activity will be driven by commodity prices and producer economics •3Q 2012 volumes for Bighorn expected to be lower compared to 2Q 2012 •3Q 2012 volumes for Fort Union expected to be lower compared to 2Q 2012 3Q 2012 Adjusted EBITDA expected to be $3 million lower compared to 2Q 2012, which included Copano’s share of annual payments for treating deficiency fees Fort Union earned in 2011 17 Organic Projects - Texas & Oklahoma Business Segment Updates Finance & Commodity Risk Management Agenda Organic Projects Texas & Oklahoma Business Segment Updates Finance & Commodity Risk Management 18 Liquidity and Capitalization As of June 30, 2012, total available liquidity approximately $284 million On July 30, 2012, S&P lowered Copano’s corporate credit rating and senior unsecured rating to B+ and B, respectively 19 Shifting Contract Mix Continued shift towards a more fee-based mix •Eagle Ford Shale and north Barnett Shale Combo volume growth are key drivers Contract Mix as a % of Gross Margin 2Q 2010 4Q 2011 2Q 2012 2013P Fee-based 33% 48% 62% 55-60% Percentage-of- proceeds 31% 26% 18% Keep-whole/Other 33% 41% 16% Net hedging 3% -15% 4% Net commodity exposed 67% 52% 38% 40-45% Note: Includes Copano’s share of gross margin from unconsolidated affiliates.Approximate percentages based on Copano internal financial planning models. 20 Expansion Capital Expenditures Board-approved 2012 expansion capex of $400-$430 million Guidance Range 21 Hedging Strategy Continued shift towards a more fee-based contract mix •Reliance on hedging will decrease as contract mix changes over time 2012 hedged near policy limits for all products except ethane •Approximately 90% of propane, butane, natural gasoline and condensate exposure hedged •Approximately 40% of ethane exposure hedged 2013 hedging positions continue to be added •Between 70% and 90% of propane, butane, natural gasoline and condensate exposure hedged •No ethane hedges for 2013 Recently executed initial hedge positions for 2014 •Approximately 25% of condensate exposure hedged 22 Appendix 23 Oklahoma Assets OKLAHOMA 24 South Texas Assets TEXAS 25 North Texas Assets TEXAS 26 Rocky Mountains Assets WYOMING 27 Commodity-Related Margin Sensitivities Matrix reflects 2Q 2012 wellhead and plant inlet volumes, adjusted using Copano’s 2012 planning models (1)Consists of Texas and Oklahoma Segment gross margins. 28 Texas Net Commodity Exposure Note:See explanation of processing modes in this Appendix. (1)Source:Copano Energy internal financial planning models.Based on 2Q 2012 daily wellhead/plant inlet volumes. (2)Fractionation at Houston Central complex permits significant reductions in ethane recoveries in ethane rejection mode.To optimize profitability, plant operations can also be adjusted to partial recovery mode. (3)At the Houston Central complex, pentanes+ may be sold as condensate. 29 Texas Commodity Price Sensitivities Texas segment gross margins excluding hedge settlements •Matrix reflects 2Q 2012 volumes and operating conditions, adjusted using Copano’s 2012 planning models Note:Please see this Appendix for definitions of processing modes and additional details. 30 Oklahoma Net Commodity Exposure Note:See explanation of processing modes in this Appendix.Values reflect rounding. (1)Source:Copano Energy internal financial planning models.Based on 2Q 2012 daily wellhead/plant inlet volumes. (2)Ethane rejection at Paden plant is limited by nitrogen rejection facilities. (3)Reflects impact of producer delivery point allocations, offset by field condensate collection and stabilization. 31 Oklahoma Commodity Price Sensitivities Oklahoma segment gross margins excluding hedge settlements •Matrix reflects 2Q 2012 volumes, adjusted using Copano’s 2012 planning models Note:Please see this Appendix for definitions of processing modes and additional details. 32 Rocky Mountains Sensitivities 2Q 2012 Adjusted EBITDA volume sensitivity (positive or negative impact) •Bighorn: 10,000 MMBtu/d $254,000(1) •Fort Union: 10,000 MMBtu/d immaterial impact until physical volumes exceed long-term contractual volume commitments -2Q 2012 pipeline throughput: 626,107 MMBtu/d -2Q 2012 revenue based on 774,455 MMBtu/d of volume commitments Note:See this Appendix for reconciliation of Adjusted EBITDA.Values reflect rounding. (1)Impact on Adjusted EBITDA based on Copano’s interest in the unconsolidated affiliate. 33 Hedging Impact of Commodity Price Sensitivities Commodity hedging program supplements cash flow in 2012 through 2013 during less favorable commodity price periods 34 Processing Modes Full Recovery Texas and Oklahoma - If the value of recovered NGLs exceeds the fuel and gas shrinkage costs of recovering NGLs Ethane Rejection Texas and Oklahoma - If the value of ethane is less than the fuel and shrinkage costs to recover ethane (in Oklahoma, ethane rejection at Paden plant is limited by nitrogen rejection facilities) 35 Reconciliation of Non-GAAP Financial Measures Adjusted EBITDA •We define adjusted EBITDA as: -net income (loss); -plus interest and other financing costs, provision for income taxes, depreciation, amortization and impairment expense, non-cash amortization expense associated with our commodity derivative instruments, distributions from unconsolidated affiliates, loss on refinancing of unsecured debt and equity-based compensation expense; -minus equity in earnings (loss) from unconsolidated affiliates and unrealized gains (losses) from commodity risk management activities; and -plus or minus other miscellaneous non-cash amounts affecting net income (loss) for the period. •The following table presents a reconciliation of the portion of our EBITDA and Adjusted EBITDA attributable to each of our segments to the GAAP financial measure of net income (loss).
